c... nwvmﬂmmxmuwm‘www  Assign. Date -. 7/29/2015 _ I
) Description: Pro Se Gen. CiVll (F)
President Barack Obama et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed for want of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a resident of Savannah, Georgia. He purports to sue President Barack Obama,
Vice President Joe Biden and former President George H.W. Bush, among others. The

complaint is captioned: “Cause of Action Lawsuit Stolen Written Works at Intelectual [sic]

Writings from Plaintiff by Defendants and A. Songbook of Lyrics Stolen.” The complaint

consists of an incoherent sentence referencing September 1989 and various music genres and

unexplained, incoherent attachments.

The complaint is so “patently insubstantial” as to deprive the Court of subject matter
jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (DC. Cir. 2009); see Caldwell v.
Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) (“A district court lacks subject matter
jurisdiction when the complaint ‘is patently insubstantial, presenting no federal question suitable
for decision.’ ”) (quoting T ooley, 586 F.3d at 1009). Even if the Court were to exercise
jurisdiction, the complaint is frivolous and, thus, subject to dismissal under 28 U.S.C. § 1915(e).
Neitzke v. Williams, 490 US. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (DC. Cir.
1994) (a court may dismiss claims that are “essentially ﬁctitious”-— for example, where they
suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or
mind”) (citations and internal quotation marks omitted); Crisaﬁ v. Holland, 655 F.2d 1305,
1307-08 (DC. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events
and circumstances of a wholly fanciful kind”). Hence, this case will be dismissed with
prejudice. A separate order accompanies this Memorandum Opinion.
7/ m

a?

United tates District Judge

 

Date: Julyarzg‘. , 2015

mm imamme